Citation Nr: 1225452	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  12-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a Board rating decision dated August 17, 1984. 


REPRESENTATION

Appellant represented by:	Michael Eby II, agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The moving party served on active duty from January 1969 to January 1972. 

This case arises under 38 U.S.C.A. § 7111, alleging clear and unmistakable error in Board decision dated August 17, 1984.  The Veteran raised this issue in letters, dated in October 2010 and June 2011, and at a January 2012 hearing.  

The issues of entitlement to special monthly compensation based on the need for aid and attendance, entitlement to service connection for prostate cancer, and entitlement to an effective date prior to November 28, 1995 for service connection for posttraumatic stress disorder, are the subject of a separate decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision, dated August 17, 1984, the Board denied a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  In deciding the moving party's claim in August 17, 1984, the Board did not commit an error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 


CONCLUSION OF LAW

The Board's decision dated August 17, 1984 was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party argues that the Board's August 1984 decision was CUE.  Specifically, it is argued that the evidence of record indicated that the Veteran had PTSD related to his service.  

A review of the history of the moving party's claim shows the following: In December 1980, the Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana, denied the Veteran's claim for a nervous disorder.  There was no appeal, and the RO's decision became final.  In October 1980, the Veteran filed to reopen the claim.  In October 1982, the RO again denied the claim.

The moving party appealed.  In August 1984, the Board denied his appeal; the Board characterized the issue as one of entitlement to service connection for a psychiatric disorder, to include PTSD.   

While the law vests the Board with original jurisdiction to determine whether CUE exists in a prior final Board decision, the shape and expanse of that review is controlled by statute and regulations.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-141 1. 38 C.F.R. § 20.1403 relates to what constitutes CUE and what does not, and provides as follows: 

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed. (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 

(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

(d) Examples of situations that are not clear and unmistakable error. 

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. 

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. 

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 

Authority 38 U.S.C.A. §§ 501(a), 7111. 

In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b). 

To show CUE in a final decision of the Board, a claimant must prove: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 

The Court has indicated that clear and unmistakable error is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell. 

The essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by the Board or by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

As for the pertinent laws and regulations governing the rating of disabilities in effect at the time of the Board's August 1984 rating decision, under 38 U.S.C.A. §§ 310, 311 (now 38 U.S.C.A. §§ 1110, 1131) and 38 C.F.R. § 3.303, service connection could be granted for disability resulting from disease or injury incurred in or aggravated by service.  Service connection could also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.304(d). 

The Board first notes that at the time of the August 1984 Board decision it was required that decisions of the Board be "in writing and shall contain findings of fact and conclusions of law separately stated."  See 38 U.S.C.A. § 4004(d) (1976).  Congress amended 38 U.S.C.A. § 4004(d), effective as of January 1, 1989, to mandate that a "decision of the Board shall include ... a written statement of the Board's findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record."  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990) (citing 38 U.S.C.A. § 4004(d)(1) (1988)).  Accordingly, in August 1984, the Board was not required to include reasons and bases for the findings and conclusions on all material issues of fact and law. 

The moving party's service treatment reports were of record at the time of the Board's August 1984 decision.  They showed that in November 1970, he sought treatment for complaints of "fear of doing serious harm to individuals."  He presented as extremely angry and hostile, and was noted to have threatened to kill someone if he was not discharged.  The provisional diagnosis was probable antisocial disorder.  In December 1970, the Veteran was diagnosed with a passive-aggressive personality disorder with features of emotional instability.  The moving party was noted to have a longstanding duly-diagnosed character and behavior disorder which did not require and would not benefit from psychiatric hospitalization.  He was recommended for administrative discharge due to unsuitability.  The moving party's separation examination report, dated in January 1971, showed that his psychiatric condition was clinically evaluated as normal.   

The moving party's discharge (DD Form 214) showed service in the Marine Corps, that his military occupation specialty was machine gunner, that he had almost 12 months of foreign and/or sea service, and that his awards included the Viet Nam Service Medal, the RVNMUC (Republic of Viet Nam Meritorious Unit Citation) with Palm and Frame, and the Combat Action Ribbon.
The post-service medical evidence of record at the time of the Board's August 1984 decision consisted of VA and non-VA reports, dated between 1975 and 1984.  This evidence included a private hospital report, dated in 1975, which showed surgery for lumbar spine symptoms, and which did not note a psychiatric history, current psychiatric symptoms, or a psychiatric diagnosis.  See also April 1997 VA report (VA Form 10-10) (same).  

An April 1981 report from a private hospital, the Earl K. Long Hospital, noted a history of a 1977 stab wound to the left upper quadrant requiring exploratory abdominal surgery, a 1978 stab wound to the heart requiring surgery, to include a left thoracotomy, and a December 1980 diagnosis of multiple gunshot wounds to both lower extremities.  See also December 1980 police reports (noting the circumstances of Veteran's multiple gunshot wounds).  

A VA hospital report, covering treatment provided between October and December of 1980, shows that the moving party related a number of symptoms to his service in Vietnam, to include depression, crying spells, increased irritability and decreased concentration.  He also reported having auditory hallucinations and occasional visual hallucinations.  He stated that he had been ordered to seek treatment by a court.  Psychological testing revealed possible mild mental retardation, schizo-type personality disorder, post-traumatic stress neurosis, and depressive disorder.  The diagnoses noted unipolar depression, and psychological dependence on analgesics.  

A "medical certificate and history" (VA Form 10-10), dated in October 1980, noted complaints of flashbacks related to Vietnam, and anxiousness.  The moving party asserted that he had been told to seek treatment by a judge.  The diagnosis was anxiety reaction.  

A VA psychiatric evaluation report, dated in August 1981, showed that the moving party denied having any current relevant symptoms, and that he did not know why he had been told to report for examination. The impression was post-traumatic stress disorders of chronic type, in partial remission. 

A VA hospital report, covering about three weeks of treatment provided between March and April of 1982, noted that the Veteran had been referred for observation and evaluation to determine a valid diagnostic category.  The moving party complained of back pain and an inability to sleep.  Psychological testing was noted to reflect a borderline intellectual level and to support a diagnosis of paranoid schizophrenia, and many anti-social personality traits.  The Axis I diagnosis was schizophrenia, paranoid-type, chronic, in partial remission.  The Axis II diagnosis was antisocial personality traits.  

In May 1983, the Board remanded the claim in order to afford the moving party an examination by a board of psychiatrists to determine the nature and extent of the Veteran's psychiatric disability.  

A VA psychiatric examination report, dated in February 1984, showed that two VA physicians  participated in the moving party's evaluation.  The Veteran complained of symptoms that included nervousness, an inability to relate to people or to tolerate loud noises, and poor memory. He reported a history of using medications for 5 to 6 years, and that his auditory hallucinations had "stopped for the most part."  The report indicates that the moving party's service treatment reports and post-service medical records were reviewed.  The relevant medical history was summarized in the report.  The moving party was examined, and the report included findings from the examination, to include severely impaired judgment and comprehension, and little to no insight, but no homicidal or suicidal ideation and no explicit references to a paranoid delusional system.  The diagnosis was schizophrenia, undifferentiated type.  The panel stated, "At this time there is no evidence to substantiate any further diagnosis such as posttraumatic [stress] disorder, antisocial personality  and others that have previously been listed in other evaluations."  

In August 1984, a three-judge panel of the Board denied the claim, which was characterized as a claim for service connection for a psychiatric disorder, to include PTSD. The Board noted that the moving party argued that he had participated in combat during service in Vietnam, and that he currently had an acquired psychiatric disorder as a result.  The Board summarized the moving party's medical history, and noted the following: his only relevant diagnosis during service was a personality disorder.  The first contemporaneous clinical data of psychiatric abnormalities was in 1980, which was several years after service.  His symptoms included flashbacks, but also auditory hallucinations involving family members, and his hallucinations were not consistent with PTSD, but were indicative of a psychosis, which was first shown in 1980.  Although the moving party also reported intrusive thoughts of his Vietnam service, other classic PTSD symptomatology was not documented, such as survivor's guilt.  The moving party has been hospitalized for psychiatric symptoms on several occasions and on each occasion the final diagnosis did not include PTSD.  A special psychiatric examination to determine whether or not he had PTSD showed that the examiners reported that there was no evidence to substantiate a PTSD diagnosis.  

The Board finds that there was no CUE in the August 17, 1984 Board decision.  The medical evidence showed that the moving party was determined to have a personality disorder during service.  Following service, the Veteran was shown to have a history that included a 1977 stab wound to the left upper quadrant requiring exploratory abdominal surgery, a 1978 stab wound to the heart requiring surgery, and a December 1980 diagnosis of multiple gunshot wounds to both lower extremities.  The earliest post-service medical evidence showing the presence of psychiatric symptoms was dated in October 1980.  This was over eight years after separation from active duty service.  Of particular note, there was one PTSD diagnosis in August 1981.  However, there is nothing in the report to indicate that the moving party's C-file was reviewed in association with the examination, and the examiner made no mention of the moving party's post-service history of stab wounds and multiple gunshot wounds, nor did the examiner explicitly link the moving party's PTSD to his service.  In addition, prior to the 1981 report, there were diagnoses of psychiatric disorders other than PTSD (i.e., unipolar depression, psychological dependence on analgesics, and an anxiety reaction).  In 1983, after about three weeks of observation and evaluation in a VA hospital, the Axis I diagnosis was schizophrenia, paranoid-type, chronic, in partial remission.  There was also an Axis II diagnosis of antisocial personality traits.  Finally, in February 1984, two VA physicians reviewed the moving party's records and examined him.  They concluded that the moving party's correct diagnosis was schizophrenia, undifferentiated type.  They specifically determined that the moving party did not have PTSD.  

In summary, at the time of the Board's decision, there was only one PTSD diagnosis of record (in 1981), and this diagnosis was both preceded and followed by diagnoses of acquired psychiatric disorders other than PTSD.  With regard to the more recent medical evidence at the time, the moving party was not found to have PTSD in 1983, following about three weeks of hospitalization, and in 1984, following examination and a records review by two VA physicians.  There was no evidence to show that the moving party had a psychosis that was manifest to a compensable degree within one year of separation from service, and no competent evidence to show that acquired psychiatric disorder, to include PTSD was related to his service.  Given the foregoing, the Board's conclusion that moving party did not have an acquired psychiatric disorder, to include PTSD, that was related to his service, cannot be considered CUE, and the claim must be denied.  

The Board notes that a great deal of medical evidence has been added to the claims file since the Board's August 1984 decision.  However, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  The moving party's arguments amount to no more than a simple disagreement as to how the facts were weighed or evaluated.  A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

Based on the foregoing, the Board finds that there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell); see also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Daniels v. Gober, 10 Vet. App. 474, 478   (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The appellant's claim that the August 17, 1984 Board decision was clearly and unmistakably erroneous must therefore be denied.  38 C.F.R. § 3.105(a). 

As a final matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12- 2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed"). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


